Title: To Benjamin Franklin from Margaret Stewart, 26 April 1782
From: Stewart, Margaret
To: Franklin, Benjamin


London 26 April 1782
I longe Since, hoped; & expected; to have the honor of hearing from Your Excellency; particularly, as Mr Ray of Ostend; wrot me that he Sent You, the Copy of my Brothers Work, in Decr last, I flatered myself that by Your protection; & recomendation, it cou’d not fail of Sucess; as You was so good to Writ; me in the Year Seventy four; that You wou’d be happy at any time, to render me any Service; I never Wanted asistance More than at present; for an Expencive Law Suit, & a Longe illness; has reduced me Much; I had the honor of writing to Your Excellency in Janr last; but Suppose that affairs of consequence prevented my having an enswere; but earnestly beg I may now & that You will, give me Some asistantance & have the honor to be Your Excellency’s Obliged humble Servant
M Stewart

PS please to direct for me No 26 union Street Near great Tichfeild Street

 
Addressed: Son Excellance Dr Franklin / a Passy Pres / de Paris
Notation: Stwart Mr. M. London 26. apl. 1782.
